Citation Nr: 1040363	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-45 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right elbow 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from October 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the claim was subsequently returned 
to the RO in Detroit, Michigan.  

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO in May 
2010.  A transcript of the hearing is associated with the claims 
file. 


FINDINGS OF FACT

1.  In an unappealed November 1957 rating decision, the RO denied 
entitlement to service connection for a right elbow disability 
based on a finding that the Veteran had a right elbow disability 
that pre-existed his active service and that it was not 
aggravated by such service.  

2.  The evidence associated with the claims file subsequent to 
the November 1957 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right elbow 
disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a right elbow disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 
3.159 (2010). 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).




Analysis

The Veteran originally filed his claim of entitlement to service 
connection for a right elbow disability in October 1957.  The 
Veteran was denied entitlement to service connection for a right 
elbow disability in a November 1957 rating decision based on a 
finding that the Veteran had a right elbow disability that pre-
existed active service and that was not aggravated by his active 
service.  The Veteran did not appeal this decision.  

The evidence of record at the time of the November 1957 rating 
decision included the following: the Veteran's service treatment 
records (STRs) showing that the Veteran had surgery in August 
1955 on his right elbow.  

The evidence that has been received since the November 1957 
rating decision includes the following: a December 1965 statement 
from the Veteran, in which he reported that his right arm 
disability had continued to get worse since his separation from 
active service; the Veteran's April 2008 claim to reopen in which 
he reported that he never had a problem with his right arm until 
after the surgery he underwent in active service; several 
statements from the Veteran in which he reported that while he 
recovered from his 1955 surgical procedure, he had recovered with 
a right arm that was never what it was prior to the surgery; and 
the Veteran's statements, to include his hearing testimony, in 
which the Veteran reported that he had not sustained a right 
elbow injury or had any problems with his right arm prior to his 
active service.

The Board finds the Veteran's statements that he never had a 
right arm disability prior to his 1955 surgical procedure and 
that his right arm has had problems ever since that time to be 
new and material.  In this regard the Board notes that the 
evidence is not cumulative or redundant of the evidence 
previously of record.  Moreover, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
reopening of the claim for entitlement to service connection for 
a right elbow disability is in order. 



ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a right elbow disability is granted.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
right elbow disability can be decided.

The Veteran has reported that the only injury he sustained to his 
right arm prior to his entrance into active service was a minor 
laceration when he was approximately 13 or 14 years old.  The 
Veteran reported that the laceration had not required medical 
attention and resolved completely prior to his entrance into 
active service.  

A review of the Veteran's STRs shows that at the time of the 
Veteran's enlistment examination in September 1954, there was no 
indication that the Veteran had a right arm disability.  The 
Veteran's upper extremities were found to be clinically normal 
upon physical examination and the examiner did not note that the 
Veteran experienced any sort of limitation of motion of his right 
arm.  In February 1955 the Veteran was seen for complaints of 
right arm pain when weight lifting.  It is noted by the examiner 
that the Veteran had an old injury to his right elbow as a child; 
however, this is not elaborated upon and there is no medical 
record of this old injury.  The Veteran had slight limitation of 
extension and X-rays taken of the Veteran's right elbow at that 
time revealed a fracture of the olecranon process of the ulna 
with separation of a fragment measuring about 2 millimeters (mm) 
in diameter.  There was also a chip fracture of the coronoid 
process of the ulna.

Here, the Board notes that a Veteran is presumed to have been 
sound upon entry into the military, except as to conditions noted 
at the time of the acceptance, examination, or enrollment, or 
where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The Veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or injury, 
but is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).

Upon further review of the Veteran's STRs, it is noted that in 
August 1955, the Veteran underwent a surgical procedure on his 
right elbow to remove the bone fragment.  Following the surgical 
procedure, the Veteran developed an infection in the surgical 
wound and was hospitalized for approximately 30 days.  The 
Veteran's infection eventually resolved and the Veteran was 
returned to duty.  However, the Veteran was placed on a permanent 
profile limiting him in the duties he could perform as a result 
of his right elbow disability.  At the time of the Veteran's 
separation examination in August 1957, the Veteran was noted to 
have a scar on his right elbow and post-operative limitation of 
right elbow extension.

At his May 2010 Board hearing, the Veteran reported that he still 
had limited range of motion in his left elbow and that he had 
begun to develop muscle atrophy in his right arm.  He reported 
that he had experienced the decreased range of motion in his 
right arm since the time of his 1955 surgical procedure.  

The Veteran is competent to state that when he first experienced 
decreased range of motion in his right arm and that it has 
continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.

The Board finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of any currently 
present right elbow disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present right elbow disability.  The 
claims file must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the VA examiner 
should provide an opinion with respect to 
any currently present right elbow 
disability, as to whether it clearly and 
unmistakably existed prior to the 
Veteran's active service and if so, 
whether it clearly and unmistakably 
underwent no permanent increase in 
severity as a result of the Veteran's 
active service.

If the examiner is of the opinion that a 
right elbow disability did not exist prior 
to the Veteran's active service, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disability is 
etiologically related to the Veteran's 
active service.

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim on appeal 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


